DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19 of the claim set received 11/04/2019 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claims 1-13, drawn to a method for operating a gas turbine engine, classified in F02C3/305.
B. Claims 14-19, drawn to a gas turbine engine, classified in F02C9/16.
Inventions A and B are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case (2) the apparatus B can be used to decrease a flow of liquid agent while increasing the inlet volume flow.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Michael Longmeyer on 9/09/2021 a provisional election was made without traverse to prosecute the invention of process A, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Claims 14-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inlet volume flow control appliance” in claim 1 with the functional language of ‘inlet volume flow control’ and the generic placeholder ‘appliance’.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The inlet volume flow control appliance corresponds to variable inlet guide vanes as read at, e.g., para. 0015.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “a first row of variable guide vanes,” without relating the first row of variable guide vanes to the inlet volume flow control appliance of base claim 1.  As read in the claim interpretation above, the inlet volume flow control appliance corresponds to the variable guide vanes.  The claim creates the situation where it is unknown whether the first row of variable guide vanes is the inlet volume flow control appliance or if the variable guide vanes are an additional element which coexist with the inlet volume flow control appliance.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-13 as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horii (US 2001/0022078).
Regarding Claim 1, Horii discloses a method for operating a gas turbine engine, the gas turbine engine (Fig. 1) including an inlet volume flow control appliance (inlet guide vanes IGV of compressor 1 as described in para. 0187) suitable to control a compressor gas mass flow (the function of compressor IGVs), said method comprising: 
operating the gas turbine engine with the inlet volume flow control appliance set to operate the gas turbine engine with a compressor inlet volume flow below a maximum compressor inlet volume flow (read para. 0191, intermediate opening of the IGVs; see also Fig. 15 COMPRESSOR INLET AIR FLOW RATE before point A); 
adding a mass flow of a liquid agent to a compressor gas mass flow while the inlet volume flow control appliance is set to operate the gas turbine engine with a compressor inlet volume flow below the maximum compressor inlet volume flow (read para. 0191, water spray is proportional to inlet air flow when the IGVs are at intermediate opening; see also Fig. 15 WATER INJECTION QUANTITIES at point A); 
adjusting the inlet volume flow control appliance to change the compressor inlet volume flow (IGVs are opened and closed as discussed in paras. 0187-0192; see also Fig. 15 COMPRESSOR INLET AIR FLOW RATE); and 
controlling the mass flow of liquid agent at least during a part of the process of adjusting the volume flow control appliance, wherein controlling the mass flow of liquid agent comprises at least one of increasing the mass flow of liquid agent added to the 
Regarding Claim 2, Horii discloses in Fig. 15, wherein controlling the mass flow of liquid agent further comprises controlling the mass flow of liquid agent added to the compressor air mass flow while changing a power output of the gas turbine engine (see GAS TURBINE OUTPUT and WATER INJECTION QUANTITIES of Fig. 15 between points A and B).
Regarding Claim 3, Horii discloses in Fig. 15, wherein controlling the mass flow of liquid agent provided to the compressor air mass flow while changing the power output of the gas turbine engine further comprises at least one of increasing the mass flow of liquid agent provided to the compressor air mass flow when increasing the power output of the gas turbine engine (as shown by GAS TURBINE OUTPUT and WATER INJECTION QUANTITIES of Fig. 15 between points A and B), and decreasing the mass flow of liquid agent provided to the compressor air mass flow when decreasing the power output of the gas turbine engine.
Regarding Claim 4, Horii discloses wherein controlling the mass flow of liquid agent provided to the compressor air mass flow while changing the power output of the gas turbine engine further comprises changing the power output of the gas turbine engine based on at least one of an absolute Megawatts power output and a relative power output related to a rated power output of the gas turbine engine under the current 
Regarding Claim 5, Horii discloses wherein controlling the mass flow of liquid agent further comprises providing the liquid agent to the compressor gas mass flow upstream from a first row of rotating compressor blades (see Fig. 1, the liquid, i.e. water, is provided at element 15 which is upstream of the compressor 1; a compressor necessarily has rows of rotating compressor blades such as those shown in Fig. 17A).
Regarding Claim 6, Horii discloses wherein controlling the mass flow of liquid agent further comprises providing the liquid agent to the compressor gas mass flow upstream from a first row of variable guide vanes (the compressor 1 has the variable inlet guide vanes/inlet volume flow control appliance as read at para. 0187, the IGVs within compressor 1 are downstream of water injection at 15).
Regarding Claim 7, Horii discloses changing the power output of the gas turbine engine comprises changing a setpoint of the inlet volume flow control appliance such that the compressor inlet volume flow is changed with the same sign as the change of the power output (see Fig. 15, see GAS TURBINE OUTPUT and COMPRESSOR INLET AIR FLOW RATE, both are simultaneously increased from point A to point B).
Regarding Claim 8
Regarding Claim 9, Horii discloses wherein controlling the mass flow of the liquid agent further comprises controlling the mass flow of the liquid agent based on at least one of a compressor discharge pressure (read paras. 0301-0302, water supply based on compressor discharge pressure; also read para. 0093), a compressor pressure ratio, and a gradient of the compressor discharge pressure and/or compressor pressure ratio.
Regarding Claim 10, Horii discloses further comprising: 
determining at least one temperature inside the compressor, or downstream from the compressor and upstream from a combustor (compressor discharge temperature monitored as read at paras. 0322 and 0323); and 
controlling the mass flow of the liquid agent provided to the compressor gas mass flow dependent upon at least one of the determined temperatures (read para. 0323 and also para. 0093; water supply based on a compressor discharge temperature) and a gradient of at least one of the determined temperatures.
Regarding Claim 11, Horii discloses wherein controlling the mass flow of the liquid agent further comprises controlling the mass flow of the liquid continuously (see continuously escalating WATER INJECTION QUANTIES line of Fig. 15).
Regarding Claim 12
Regarding Claim 13, Horii discloses wherein controlling the mass flow of the liquid agent further comprises controlling the mass flow of the liquid after a predetermined period of time has elapsed after a stationary power output has been reached (the mass flow of the liquid agent is controlled at all time during engine operation including after any predetermined period of time has elapsed after a stationary power output has been reached).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/           Supervisory Patent Examiner, Art Unit 3741